DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

            Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 4-5, 10-12, 14-16, 18-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shashoua et al. [US 2013/0278432; Shashoua] in view of Lamel et al. [US 4,001,773; Lamel] and further in view of Breon et al. [US 2014/0278193; Breon].

Per claim 1. Shashoua discloses a method of transmitting data (e.g. downhole sensors)
among a plurality of relay nodes (e.g. repeaters 126 which configured to receive and transmit
data along the length of the pipe string 118) [Fig. 1] spaced apart along an elongate tubular body
(e.g. subsea conduit 106) [par. 19] the method comprising:
         inducing, within the elongate tubular body and with a first electro-acoustic transmitter array of a first relay node (e.g. 126a) of the plurality of relay nodes 126, a first acoustic wave, which is indicative of the data (downhole parameters, e.g. pressure and temperature of downhole fluids) [see pars. 25-26],
      conveying, via the elongate tubular body, the first acoustic wave to a second relay node
(126b) of the plurality of relay nodes, wherein the second relay node is spaced apart from the
first relay node along a longitudinal axis of the elongate tubular body;
             receiving the first acoustic wave with a second electro-acoustic receiver of the second
relay node; 
responsive to the receiving the first acoustic wave, inducing, within the elongate tubular
body and with a second electro-acoustic transmitter array of the second relay node, a second
acoustic wave;
               conveying, via the elongate tubular body, the second acoustic wave to a third relay node (126c) of the plurality of relay nodes, wherein the third relay node is spaced apart from 
            receiving the second acoustic wave with a third electro-acoustic receiver of the third relay
node [see Fig. 2, par. 28].  
Shashoua does not explicitly discloses the acoustic wave is at an ultrasonic frequency of greater than 20 kHz.  However, Shashoua further suggests that “the first and second uplink signals 202, 204 may be transmitted by the downhole transceiver 206 as corresponding acoustic signals to be received by an axially adjacent repeater, such as the first repeater 126a. As will be appreciated, however, the first and second uplink signals 202, 204 may be characterized as other types of telemetry signals such as, but not limited to, electromagnetic signals, ultrasonic signals, radio frequency signals, optical signals, and/or sonic signals, without departing from the scope of the disclosure.” [Cited at para. 30].  That, the ultrasonic frequency type is applicable to uplink signals 202 and 204, which arrived that uplink signals would have frequencies from 20 kHz up to several gigahertz, because the ultrasound wave frequencies would be higher than the upper audible limit of human hearing (e.g. human cannot hear it, such as higher than 20 kHz) [cited at Wikipedia website].  Thus, the uplink signals 202 and 204 from transceivers 206 transmits to repeaters 126 should have frequencies of ultrasonic type of greater than 20 kHz as suggested by Shashoua.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the ultrasonic signal that have frequencies higher than 20 kHz is applicable to uplink signals suggested by Shashoua would increase the communication range and better data transmission between nodes. 
Shashoua does not explicitly mention that the first and the second NDGAW is a directionally oriented relay node.  However, Shashoua further suggested “the repeaters 126 may be uni-directional repeaters, i.e., configured to only send uplink signals or only send downlink signals. In other embodiments, however, the repeaters 126 may be bi-directional, i.e., configured to receive uplink and downlink telemetry signals” [para. 24].  Since the repeaters are configured to communicate at particular direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date to find that the transceiver (e.g. repeaters) can be arranged to communicate as a directionally oriented acoustic transceiver, for the advantage of better communication signal, because it would be focus the communication signal only at a specific direction.    
Shashoua does not explicitly mention that the acoustic signal is a non-dispersive guided acoustic wave (NDGAW) includes a torsional acoustic wave mode and a longitudinal acoustic wave mode. 
Lamel teaches an acoustic telemetry system for oil wells, which suggests that non-dispersive guided acoustic wave (NDGAW) propagation through a drill string is highly desirable [col. 3, lines 48-50] and further suggests a variety of acoustic modes such as longitudinal acoustic waves and torsional acoustic waves are generated in the drill string during operation [col. 3, lines 15-40].   Lamel referred the NDGAW to torsional acoustic wave mode and not explicitly mentions of NDGAW can be implemented to longitudinal acoustic wave mode. 
Breon teaches a system and method for focusing guided waves beyond curves in test structure, including transducers having a waveguide construction for controlling wave energy transmitted through a straight or curved pipe waveguide is effectively confined to propagate in one dimension, so that geometric dispersion does not cause a non-dispersive guided wave to lose significant power while propagating. Wave energy is confined inside the waveguide due to reflection from the waveguide wall. Other suitable waveguide structures include structures like Breon further teaches “the inventive method can be used with guided waves of any mode type or combination of mode types including but not limited to: lamb modes, longitudinal modes, shear modes, torsional modes, shear horizontal and shear vertical modes, surface modes, and interface modes.” [para. 38].  With the teachings of Lamb and Breon, which show the transducer having a guided waves or non-dispersive guided waves can be applied to any or combination of appropriate acoustic wave modes, including torsional modes and longitudinal modes in pipeline communication.  In the same field of analogous inventions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the guided waves or non-dispersive waves with the torsional mode and longitudinal mode as taught by combination to the telemetry communication system of Shashoua, for the advantage of convenience and enhancing signal communication, since torsional waves mode and longitudinal waves mode are generated during drilling operation and that each mode having different function related to the environment that encounter during drilling operation, with the implemented of guided wave method would produce less smear data signal transmitted through elongated pipe. 

Per claim 4. Shashoua and the combination made obvious above, Shashoua further shows the receiving the first acoustic wave (e.g. 202) includes receiving the first acoustic wave transmitted from first transceiver 206, that means receiving a portion of the first NDGAW with the second electro-acoustic receiver (e.g. taught by Lamel, recited in claim 1 above).  It would have been obvious to one having ordinary skill in the art, to recognize that all it needs a portion 

Per claim 5. Shashoua and the combination made obvious above, Breon further suggests “wave energy is confined inside the waveguide due to reflection from the waveguide wall.  Other suitable waveguide structures include structures like plates, rails, beams, and rods” [para. 22], which teaches the construction of waveguide structures for guiding wave to a specific region or receiver, except for not explicitly mention of the elongate tubular body includes a first reflection point, wherein the conveying the first acoustic wave includes converting at least a portion of the first acoustic wave to a first reflected acoustic wave responsive to reflection of the first acoustic wave at the first reflection point, wherein the first reflected wave has a different mode than the first acoustic wave, and further wherein the receiving the first acoustic wave includes receiving at least a portion of the first reflected acoustic wave with the second electro-acoustic receiver. However, as the acoustic wave propagating along the tubular body, the signal scattered in multi-angles towards receiver that some of the signals would bounce off the tubular wall and some go straight to receiver without contact any obstruction (e.g. wall).  With that, any signal reflected from the tubular wall that closes to acoustic receiver would have a different angle, direction or phase and that the tubular wall reflected spot is a reflection point and the signal is changed to different mode, because some of signal reflected of the wall may receive by the receiver and have different angle, direction or phase from the original signal.  Thus, the reflection point is a physical spot of the tubular wall where signal reflected, maybe any appropriated physical objects such as (plates, rails, beams and rods) located along the tubular and it is not a receiver for 

Per claim 10. Shashoua and the combination made obvious in claim 1 above, except for not explicitly show a plurality of first electro-acoustic transmitters that is circumferentially spaced-apart about a perimeter of the elongate tubular body. Breon further teaches “the transducers 205 can each be oriented normal to the pipe 201 surface and arranged into a plurality of rings 221, 222, 223, 224 around the pipe. Each ring 221, 222, 223, 224 can have the same number of transducers 205. The rings 221, 222, 223, 224 can be equally spaced axially from each other and the transducers 205 can cover mutually identical circumferential footprints on the pipe surface 201. Each transducer 205 can belong to a particular ring 221 and each transducer 205 can share a common circumferential location on the pipe 101 with corresponding transducers 205 on other rings 222, 223, 224 in this configuration.” [Figs. 2-6 and para. 24].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to position transmitters circumferentially spaced-apart about a perimeter of the elongate tubular body as taught by Breon to the system of combination above, for the advantage of enhancing the transmission signal, because more transducers available at any angle around the tubular body, which cover the entire signal propagating circumferentially within the tubular body. 

Per claim 11.  Shashoua discloses a communication network, comprising: 

a wireless data transmission network including a plurality of relay nodes (206-128), wherein the wireless data transmission network [Fig. 2]: 
(i) includes a first relay node (e.g. 126a) of the plurality of relay nodes, wherein the first relay node includes a first electro-acoustic transmitter array, {which is configured to induce a first non-dispersive guided acoustic wave (NDGAW) at an ultrasonic frequency of greater than 20 kHz within the elongate tubular body, and a first electro-acoustic receiver;}
 (ii) includes a second relay node (e.g. 126b) of the plurality of relay nodes, wherein the second relay node includes a second electro-acoustic transmitter array, {which is configured to induce a second NDGAW at an ultrasonic frequency of greater than 20 kHz within the elongate tubular body, and a second electro-acoustic receiver, which is configured to receive the first NDGAW at an ultrasonic frequency of greater than 20 kHz from the elongate tubular body;}  
 (iii) includes a third relay node (e.g. 126c)  of the plurality of relay nodes, wherein the third relay node includes a third electro-acoustic transmitter array and a third electro- acoustic receiver, which is configured to receive the second NDGAW at an ultrasonic frequency of greater than 20 kHz from the elongate tubular body; and 
(iv) is programmed to transmit data among the first relay node, the second relay node, and the third relay node utilizing the method of claim 1.  [as shown in Figs. 1-2 and para. 28].
Shashoua does not explicitly discloses the acoustic wave is at an ultrasonic frequency of greater than 20 kHz.  However, Shashoua further suggests that “the first and second uplink signals 202, 204 may be transmitted by the downhole transceiver 206 as corresponding acoustic signals to be received by an axially adjacent repeater, such as the first repeater 126a. As will be appreciated, however, the first and second uplink signals 202, 204 may be characterized as other types of telemetry signals such as, but not limited to, electromagnetic signals, ultrasonic signals, radio frequency signals, optical signals, and/or sonic signals, without departing from the scope of the disclosure.” [Cited at para. 30].  That, the ultrasonic frequency type is applicable to uplink signals 202 and 204, which arrived that uplink signals would have frequencies from 20 kHz up to several gigahertz, because the ultrasound wave frequencies would be higher than the upper audible limit of human hearing (e.g. human cannot hear it, such as higher than 20 kHz) [cited at Wikipedia website].  Thus, the uplink signals 202 and 204 from transceivers 206 transmits to repeaters 126 should have frequencies of ultrasonic type of greater than 20 kHz as suggested by Shashoua.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the ultrasonic signal that have frequencies higher than 20 kHz is applicable to uplink signals suggested by Shashoua would increase the communication range and better data transmission between nodes. 
Shashoua does not explicitly mention that the acoustic signal is a non-dispersive guided acoustic wave (NDGAW) includes of a torsional acoustic wave mode and a longitudinal acoustic wave mode.  
Lamel teaches an acoustic telemetry system for oil wells, which suggests that non-dispersive guided acoustic wave (NDGAW) propagation through a drill string is highly desirable [col. 3, lines 48-50] and further suggests a variety of acoustic modes such as longitudinal acoustic waves and torsional acoustic waves are generated in the drill string during operation [col. 3, lines 15-40].   Lamel referred the NDGAW to torsional acoustic wave mode and not explicitly mentions of NDGAW can be implemented to longitudinal acoustic wave mode. 
Breon teaches a system and method for focusing guided waves beyond curves in test structure, including transducers having a waveguide construction for controlling wave energy transmitted through a straight or curved pipe waveguide is effectively confined to propagate in Breon further teaches “the inventive method can be used with guided waves of any mode type or combination of mode types including but not limited to: lamb modes, longitudinal modes, shear modes, torsional modes, shear horizontal and shear vertical modes, surface modes, and interface modes.” [para. 38].  With the teachings of Lamb and Breon, show that transducer having a guided waves or non-dispersive guided waves can be applied to any or combination of appropriate acoustic wave modes, including torsional modes and longitudinal modes in pipeline communication.  In the same field of analogous inventions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the guided waves or non-dispersive waves with the torsional mode and longitudinal mode as taught by combination to the telemetry communication system of Shashoua, for the advantage of convenience and enhancing signal communication, since torsional waves mode and longitudinal waves mode are generated during drilling operation and that each mode having different function related to the environment that encounter during drilling operation, with the implemented of guided wave method would produce less smear data signal transmitted through elongated pipe.
Per claim 12. Shashoua and Lamel made obvious above, Shashoua shows transceiver
128 is acoustic sensors [par. 0027], which senses acoustic wave within the elongate tubular body
(e.g. pipe).
Per claim 14. Shashoua and the combination made obvious in claim 1 above, except for not explicitly show at least one of the first electro-acoustic transmitter array and a plurality of  electro-acoustic transmitters that is circumferentially spaced-apart about a perimeter of the elongate tubular body. Breon further teaches “the transducers 205 can each be oriented normal to the pipe 201 surface and arranged into a plurality of rings 221, 222, 223, 224 around the pipe. Each ring 221, 222, 223, 224 can have the same number of transducers 205. The rings 221, 222, 223, 224 can be equally spaced axially from each other and the transducers 205 can cover mutually identical circumferential footprints on the pipe surface 201. Each transducer 205 can belong to a particular ring 221 and each transducer 205 can share a common circumferential location on the pipe 101 with corresponding transducers 205 on other rings 222, 223, 224 in this configuration.” [Figs. 2-6 and para. 24].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to position transmitters circumferentially spaced-apart about a perimeter of the elongate tubular body as taught by Breon to the system of combination above, for the advantage of enhancing the transmission signal, because more transducers available at any angle around the tubular body, which cover the entire signal propagating circumferentially within the tubular body. 

Per claim 15.  Shashoua and the combination made obvious above, except for not explicitly discloses at least (i) the second electro-acoustic receiver is configured to receive the first NDGAW at an ultrasonic frequency of greater than 20 kHz from the first electro-acoustic transmitter array.  However, Shashoua further suggests that “the first and second uplink signals 202, 204 may be transmitted by the downhole transceiver 206 as corresponding acoustic signals to be received by an axially adjacent repeater, such as the first repeater 126a. As will be appreciated, however, the first and second uplink signals 202, 204 may be characterized as other types of telemetry signals such as, but not limited to, electromagnetic signals, ultrasonic signals, radio frequency signals, optical signals, and/or sonic signals, without departing from the scope of the disclosure.” [Cited at para. 30].  That, the ultrasonic frequency type is applicable to uplink signals 202 and 204, which arrived that uplink signals would have frequencies from 20 kHz up to several gigahertz, because the ultrasound wave frequencies would be higher than the upper audible limit of human hearing (e.g. human cannot hear it, such as higher than 20 kHz) [cited at Wikipedia website].  Thus, the uplink signals 202 and 204 from transceivers 206 transmits to repeaters 126 should have frequencies of ultrasonic type of greater than 20 kHz as suggested by Shashoua.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the ultrasonic signal that have frequencies higher than 20 kHz is applicable to uplink signals suggested by Shashoua would increase the communication range and better data transmission between nodes. 

Per claim 16. Shashoua and the combination made obvious above, except for not
explicitly show that the first electro-acoustic receiver includes a plurality of first electro-acoustic
receivers that is circumferentially spaced-apart about a perimeter of the elongate tubular body. 
Breon further teaches “the transducers 205 can each be oriented normal to the pipe 201 surface and arranged into a plurality of rings 221, 222, 223, 224 around the pipe. Each ring 221, 222, 223, 224 can have the same number of transducers 205. The rings 221, 222, 223, 224 can be equally spaced axially from each other and the transducers 205 can cover mutually identical circumferential footprints on the pipe surface 201. Each transducer 205 can belong to a particular ring 221 and each transducer 205 can share a common circumferential location on the pipe 101 with corresponding transducers 205 on other rings 222, 223, 224 in this configuration.” [Figs. 2-6 and para. 24].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to position transmitters circumferentially spaced-apart about a perimeter of the elongate tubular body as taught by Breon to the system of combination above, for the advantage of enhancing the transmission signal, because more transducers available at any angle around the tubular body, which cover the entire signal propagating circumferentially within the tubular body. 

Per claim 18. Shashoua discloses a method of transmitting data (e.g. downhole sensors)
among a plurality of relay nodes (e.g. repeaters 126 which configured to receive and transmit
data along the length of the pipe string 118) [Fig. 1] spaced apart along an elongate tubular body
(e.g. subsea conduit 106) [par. 19] the method comprising:
         inducing, within the elongate tubular body and with a first electro-acoustic transmitter array of a first relay node (e.g. 126a) of the plurality of relay nodes 126, a first acoustic wave, which is indicative of the data (downhole parameters, e.g. pressure and temperature of downhole fluids) [see pars. 25-26],
      conveying, via the elongate tubular body, the first acoustic wave to a second relay node
(126b) of the plurality of relay nodes, wherein the second relay node is spaced apart from the
first relay node along a longitudinal axis of the elongate tubular body;
             receiving the first acoustic wave with a second electro-acoustic receiver of the second
relay node; 
responsive to the receiving the first acoustic wave, inducing, within the elongate tubular
body and with a second electro-acoustic transmitter array of the second relay node, a second

               conveying, via the elongate tubular body, the second acoustic wave to a third relay node (126c) of the plurality of relay nodes, wherein the third relay node is spaced apart from both the first relay node and the second relay node along the longitudinal axis of the elongate tubular body; and
            receiving the second acoustic wave with a third electro-acoustic receiver of the third relay
node [see Fig. 2, par. 28].  
Shashoua does not explicitly discloses the acoustic wave is at an ultrasonic frequency of greater than 20 kHz.  However, Shashoua further suggests that “the first and second uplink signals 202, 204 may be transmitted by the downhole transceiver 206 as corresponding acoustic signals to be received by an axially adjacent repeater, such as the first repeater 126a. As will be appreciated, however, the first and second uplink signals 202, 204 may be characterized as other types of telemetry signals such as, but not limited to, electromagnetic signals, ultrasonic signals, radio frequency signals, optical signals, and/or sonic signals, without departing from the scope of the disclosure.” [Cited at para. 30].  That, the ultrasonic frequency type is applicable to uplink signals 202 and 204, which arrived that uplink signals would have frequencies from 20 kHz up to several gigahertz, because the ultrasound wave frequencies would be higher than the upper audible limit of human hearing (e.g. human cannot hear it, such as higher than 20 kHz) [cited at Wikipedia website].  Thus, the uplink signals 202 and 204 from transceivers 206 transmits to repeaters 126 should have frequencies of ultrasonic type of greater than 20 kHz as suggested by Shashoua.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the ultrasonic signal that have 
Shashoua does not explicitly mention that the acoustic signal is a non-dispersive guided acoustic wave (NDGAW) includes a torsional acoustic wave mode and a longitudinal acoustic wave mode and an electro-acoustic receiver that is circumferentially spaced apart from the at least 3 electro-acoustic transmitters about the perimeter of the elongate tubular body.
Lamel teaches an acoustic telemetry system for oil wells, which suggests that non-dispersive guided acoustic wave (NDGAW) propagation through a drill string is highly desirable [col. 3, lines 48-50] and further suggests a variety of acoustic modes such as longitudinal acoustic waves and torsional acoustic waves are generated in the drill string during operation [col. 3, lines 15-40].   However, Lamel referred the NDGAW to torsional acoustic wave mode and not explicitly mentions of NDGAW can be implemented to longitudinal acoustic wave mode. 
Breon teaches a system and method, which comprising a plurality of transducers (250) which met by the electro-acoustic transceivers that is circumferentially spaced-apart about the perimeter of the elongate tubular body [see Figs. 2-6, para. 24] and further teaches the transducers having a waveguide construction for controlling wave energy transmitted through a straight or curved pipe waveguide is effectively confined to propagate in one dimension, so that geometric dispersion does not cause a non-dispersive guided wave to lose significant power while propagating. Wave energy is confined inside the waveguide due to reflection from the waveguide wall. Other suitable waveguide structures include structures like plates, rails, beams, and rods. [para. 22], the guided waves controller to enable guided wave energy to be sent in a controlled direction along the pipe in a helical path with the pitch of the helix controlled by the Breon further teaches “the inventive method can be used with guided waves of any mode type or combination of mode types including but not limited to: lamb modes, longitudinal modes, shear modes, torsional modes, shear horizontal and shear vertical modes, surface modes, and interface modes.” [para. 38].  In the same field of analogous inventions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the guided waves or non-dispersive waves with the torsional mode and longitudinal mode as taught by combination to the telemetry communication system of Shashoua, for the advantage of convenience and enhancing signal communication, since torsional waves mode and longitudinal waves mode are generated during drilling operation and that each mode having different function related to the environment that encounter during drilling operation, with the implemented of guided wave method would produce less smear data signal transmitted through elongated pipe. 
Per claims 19-20. Shashoua and the combination made obvious above, except for not explicitly mention of each electroacoustic transmitter or receiver of the electro-acoustic transmitter array includes at least one of an electromagnetic acoustic receiver to generate a NDGAW at an ultrasonic frequency of greater than 20 kHz. Shashoua suggests that transceiver (206) may be configured uplink signal and may be characterized as other types of telemetry signals such as, but not limited to electromagnetic signals [par. 30]. It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find that the transceiver or repeater node would have an electromagnetic acoustic transmitter and receiver for transmitting and receiving electromagnetic acoustic signal to/from other transceiver.
Per claim 21. Shashoua and the combination made obvious above, Breon further suggests “wave energy is confined inside the waveguide due to reflection from the waveguide wall.  Other suitable waveguide structures include structures like plates, rails, beams, and rods” [para. 22], which teaches the construction of waveguide structures for guiding wave to a specific region or receiver, except for not explicitly mention of the elongate tubular body includes a first reflection point, wherein the conveying the first acoustic wave includes converting at least a portion of the first acoustic wave to a first reflected acoustic wave responsive to reflection of the first acoustic wave at the first reflection point, wherein the first reflected wave has a different mode than the first acoustic wave, and further wherein the receiving the first acoustic wave includes receiving at least a portion of the first reflected acoustic wave with the second electro-acoustic receiver.  However, as the acoustic wave propagating along the tubular body, the signal scattered in multi-angles towards receiver that some of the signals would bounce off the tubular wall and some go straight to receiver without contact any obstruction (e.g. wall).  With that, any signal reflected from the tubular wall that closes to acoustic receiver would have a different angle, direction or phase and that the tubular wall reflected spot is a reflection point and the signal is changed to different mode, because some of signal reflected of the wall may receive by the receiver and have different angle, direction or phase from the original signal.  Thus, the reflection point is a physical spot of the tubular wall where signal reflected, maybe any appropriated physical objects such as (plates, rails, beams and rods) located along the tubular and it is not a receiver for reflecting signal.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that the reflection point is any particular spot on the tubular body wall where acoustic wave signal is received by reflected of the tubular body wall. 
Per claim 22. Shashoua and the combination made the obvious above, except for not explicitly mention of a single transverse cross-section of the elongate tubular body interests each Breon further teaches “the transducers 205 can each be oriented normal to the pipe 201 surface and arranged into a plurality of rings 221, 222, 223, 224 around the pipe. Each ring 221, 222, 223, 224 can have the same number of transducers 205. The rings 221, 222, 223, 224 can be equally spaced axially from each other and the transducers 205 can cover mutually identical circumferential footprints on the pipe surface 201. Each transducer 205 can belong to a particular ring 221 and each transducer 205 can share a common circumferential location on the pipe 101 with corresponding transducers 205 on other rings 222, 223, 224 in this configuration.” [Figs. 2-6 and para. 24].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to position transmitters circumferentially spaced-apart about a perimeter of the elongate tubular body as taught by Breon to the system of combination above, for the advantage of enhancing the transmission signal, because more transducers available at any angle around the tubular body, which cover the entire signal propagating circumferentially within the tubular body. 
Per claim 23. Shashoua and the combination made obvious above, except for not explicitly mention that first and second NDGAW includes a torsional acoustic wave T(0,1) mode and a longitudinal acoustic wave L(0,2).  The limitations are similar to those in claim 1 above, that the rejection would be in the same manner as addressed in the rejection of claim 1 above.   
Per claims 25-26. Shashoua and the combination made obvious above, and the limitations claimed “each of the first and second NDGAW includes a longitudinal acoustic wave mode” is similar to those in claim 1 above, that the rejection would be in the same manner as of claim 1 above. 

s 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shashoua et
al. in view of Lamel et al. and Breon et al., and further in view of Fripp et al. [US 9,617,850; Fripp].
Per claims 6-7. Shashoua and the combination made obvious above, except for not
explicitly mention a sensor for sensing a property related to the elongate tubular body, and
further wherein the data is indicative of the property related to the elongate tubular body includes
at least one of measure of a viscosity of a fluid that extends within and is in contact with the
elongate tubular body. Fripp teaches downhole communication includes sensors (70) for
detecting the characteristics of wellbore fluids, including at least a viscosity of a fluid within the
wellbore (e.g. tubular body) [Fig. 1, col. 8, lines 10-38].
It would be obvious to one having ordinary skill in the art at the date before the invention was filed to employ the sensors taught by Fripp into the combination above, so that the fluid that extends within the elongate tubular body can be measured and monitored for quickly react to viscosity of a fluid is changed.
Per claim 8. Shashoua and the combination made obvious above, Fripp further shows a
sensor node (70) that is spaced apart from the plurality of relay nodes (e.g. 41/52) [Fig. 1].
Per claim 9. Shashoua and the combination made obvious above, Shashoua further
mentions downhole sensors and the telemetry communication system is an acoustic telemetry
and further incorporated reference US 8,040,249 [col. 4, lines 28-44] shows sensors
information being transmitted via acoustic telemetry transceivers (119 and 123) in a form of
acoustic vibrations in the tubing wall of the drill string.  With that, it would be obvious to one having ordinary skill in the art to recognize that the acoustic telemetry system would include a sensor electro-acoustic transmitter of the sensor node (e.g. repeater), a sense acoustic wave, .

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Owens et al. [US 2009/0139337] discloses the guided wave modes at different frequencies and the wave modes in a pipe have different velocities and energy distributions that may vary with frequency and/or excitation conditions. There are three mode types of time harmonic guided waves in hollow cylindrical media: 1. the axisymmetric longitudinal modes L(0,n), 2. axisymmetric torsional modes T(0,n), and 3. the flexural longitudinal F.sub.L(m,n) and torsional modes F.sub.T(m,n) (m=1,2,3, . . . ; n=1,2,3, . . . ). The longitudinal and torsional modes are axisymmetric. The flexural modes are non-axisymmetric and may appear in either longitudinal or torsional mode groups.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/Examiner, Art Unit 2685                                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685